



COURT OF APPEAL FOR ONTARIO

CITATION: Pruner v.
    Ottawa Hunt and Golf Club, Limited, 2015 ONCA 609

DATE: 20150914

DOCKET: C59707

Simmons, Epstein and Pardu JJ.A.

(sitting as Divisional Court)

BETWEEN

Joseph Pruner

Applicant (Appellant)

and

Ottawa Hunt and Golf Club, Limited

Respondent (Respondent)

Craig M. Bater, for the appellant

R. Aaron Rubinoff and Emily S.S. Rahn, for the
    respondent

Heard: May 25, 2015

On appeal from the order of Justice Robert N. Beaudoin of
    the Superior Court of Justice, dated October 30, 2014, with reasons reported at
    2014 ONSC 6272.

Pardu J.A.:

[1]

Joseph Pruner is a member of the Ottawa Hunt and Golf Club. He wants to
    transfer from a Fully Privileged Golfing member to Senior Social member. At
    the same time, he wants to keep the Class B voting share the Club allocated to
    him when he became a Fully Privileged Golfing member 31 years ago. The Board of
    Directors of the Club has refused the transfer request. Instead it has adopted
    a policy requiring members, like Mr. Pruner, who want to switch from a
    permanent golfing category to a social category to resign - thereby cancelling
    their Class B voting share - and reapply for membership in the new category.
    The Boards rationale is to keep voting rights in the exclusive hands of the
    members with the most at stake  the permanent golfing members who pay the
    lions share of Club dues.

[2]

Mr. Pruner brought an application in Superior Court seeking an order
    requiring the Board to accept his transfer application. He argued that the
    Boards newly-adopted policy amounts to a variation or restriction of the
    rights attached to his Class B share, and that as such, the Board cannot impose
    such a change unilaterally. Instead, he argued that the Club must apply to the
    Lieutenant Governor for the issue of supplementary letters patent following a
    shareholder vote, in accordance with the
Corporations Act
, R.S.O. 1990,
    c. C.38.

[3]

The application judge did not accept this argument, found that the
    policy was within the Boards jurisdiction and dismissed the application. Mr.
    Pruner renews his position on appeal.

[4]

I would dismiss the appeal. As I will explain, the Boards policy cannot
    be fairly construed as a variation or restriction of the rights associated with
    Mr. Pruners Class B share. He is entitled to keep that share, exercise the
    voting rights associated with it, and golf as much or as little as he wishes.

[5]

After the appeal hearing, the court sought submissions from counsel on
    whether s. 329 of the
Corporations Act
applies to this appeal. That
    section provides that an appeal lies to the Divisional Court from any order
    made by a court under that Act. As I will explain later, in my view s. 329
    applies and accordingly, the panel sought and obtained the permission of the
    Chief Justice of the Superior Court of Justice to designate itself as a panel
    of the Divisional Court and has reconstituted itself as a panel of the
    Divisional Court for purposes of this decision.

A.

background

(1)

The
Corporations
Act

[6]

As a starting point, it is helpful to understand the history of the
Corporations
    Act
. This background informs both the substantive issue under appeal and,
    as I will discuss, the jurisdictional question of whether the appeal properly
    lies to this court or to the Divisional Court.

[7]

The
Corporations Act
is the antecedent to the Ontario
Business
    Corporations Act
, R.S.O. 1990, c. B.16

(
OBCA
)
.
Prior
    to the enactment of the
OBCA
, all corporate entities, whether capital
    or non-share capital, were incorporated by letters patent under the
Corporations
    Act
or its predecessor legislation.

[8]

With the introduction of the
OBCA
in 1971, all corporations
    that had been incorporated under the
Corporations Act
came under the
    jurisdiction of the new legislation. Only a handful of corporations were
    exempted from the
OBCA
and continued to be governed by the
Corporations
    Act
. One of those exceptions was a company within the meaning of the
Corporations
    Act


[i.e. a corporation with share capital] which has objects in
    whole or in part of a social nature: s. 2.2(a) of the 1970
OBCA
; s.
    2(3)(a) of the current
OBCA
.
[1]

(2)

Share capital social clubs

[9]

Historically, social organizations such as country, ski and golf clubs
    chose to incorporate as share capital corporations under the
Corporations
    Act
as a way to raise money. Since social clubs did not carry out purely
    charitable objects, they could not fundraise by seeking donations. Instead,
    social clubs would sell shares to prospective members, which, in addition to
    initiation fees and annual dues, would cover capital and operating costs.
[2]

(3)

The Ottawa Hunt and Golf Club

[10]

The
    Ottawa Hunt and Golf Club was incorporated in or about 1920 by letters patent
    under the predecessor to the
Corporations Act
.
It is a share capital social club, as
    evidenced by the supplementary letters patent
[3]
,
    issued in 1999, which increased the authorized capital of the Club from
    $151,000 to $500,000, divided into:

·

44,900 Class A non-voting shares;

·

5000 Class B voting shares; and

·

100 common shares.

Each category of share has a par value of $10.

(4)

The allocation of Class B shares

[11]

Section
    32 of the Clubs by-laws deals with the allotment of shares. Section 32(a)(i)
    provides:

The Board shall allot and issue one (1) Class B share to each
    Fully Privileged Golfing Member, each Senior Golfing 55+ Member and each
    Associate Intermediate Member when that Member has paid his or her Initiation
    Fee, and, for the purposes thereof,
payment of the Initiation Fee
by
    way of cash and promissory notes in such amount or amounts as may be prescribed
    from time to time by the Board of Directors
shall entitle each Fully
    Privileged Golfing Member, each Senior Golfing 55+ Member, and each Associate
    Intermediate Member to one (1) Class B Share.
[Emphasis added.]

[12]

Section
    32(c) provides that each new Fully Privileged Golfing Member (FPG) is also
    entitled to five Class A shares:

Five (5) Class A shares, neither more nor less, shall be
    offered by the Club to each new Class B Shareholder at a price of ten
    ($10.00) dollars each. This offer shall be made to each new Class B
    Shareholder when he or she has fully paid the Initiation Fee as a Fully
    Privileged Golfing Member.

[13]

There
    is no other provision in the by-laws for the allocation of shares, either Class
    A or Class B.

[14]

The
    Club has a total of 32 membership categories: 15 golfing categories, seven
    curling categories, four social categories, three temporary categories, and
    three honorary categories (by-laws, ss. 34(a)-(e)). Only three of those
    categories  FPG, Senior Golfing 55+ member and Associate Intermediate Member 
    entitle their members to an ownership stake in the Club through the issue of a
    Class B voting share and the option to purchase five Class A non-voting shares.
    The clear intent is to link shareholding with membership in one of the three
    permanent golfing categories.

[15]

Not
    coincidentally, the record suggests that these three categories are among those
    with the highest annual dues. For example, in 2014, an FPG paid $5,260 in dues
    plus a $110 golf course levy. By contrast, in the same year a Senior Social
    member paid $560 in dues and no golf course levy.

(5)

Mr. Pruners membership in the Club

[16]

Mr.
    Pruner became a member of the Club in 1981 and was admitted in 1984 as an FPG.
    He was issued one Class B share and five Class A shares. In 2012, Mr. Pruners
    health prevented him from continuing to play golf, so he requested a permanent
    transfer to the Senior Social category. That is when the Club informed him of
    its new policy that if Mr. Pruner wanted to become a Senior Social member, he
    had to resign from the Club and reapply.

[17]

The
    Clubs general manager sent Mr. Pruner a letter advising him:

The Board of Directors has instituted   a   policy that no
    longer permits transfer from a Golf category to a Social or Curling Category.

In order for you to become a Senior Social Member you would be
    required to resign from the Club and request to rejoin as a Senior Social
    Member. Upon resignation your Class B share would be cancelled.

Once your Class B share is cancelled you will no longer have
    any voting rights, and a return to a golfing category in the future would be
    subject to conditions established by the Board of Directors at that time.

[18]

The
    policy requiring a member to resign from the Club in order to cancel his or her
    voting share is based on s. 32(a)(iii) of the by-laws, which provides: When a
    Class B Shareholder ceases to be a Member of the Club, the Club shall cancel
    the Class B share of that Member, including the voting rights attached
    thereto.

[19]

The
    policy reflects a concern identified by the Clubs Strategic Planning Committee
    that if Class B shareholders are permitted to transfer out of permanent golfing
    categories while retaining their voting rights, they could have an influence on
    the future of the Club that would be disproportionate to their financial
    contribution.

B.

The application judges decision

[20]

The
    application judge held, at para. 39, that, absent any express limitation to
    its power, the Clubs Board is entitled to make policies respecting the
    management of the Club so long as these policies are in the best interests of
    the Corporation. At para. 40 the application judge indicated his reliance on
    the business judgment rule, which accords deference to a business decision,
    so long as it lies within a range of reasonable alternatives. The application
    judge concluded that the Clubs policy reflected a genuine concern that
    non-golfing members who pay a significantly lower portion of the overall costs
    of the Club could affect its future direction.

[21]

In
    dismissing Mr. Pruners application, the application judge held, at para. 41:
    I accept the Clubs argument that the Board was taking into account the
    long-term interests of the Corporation as a whole while balancing the interests
    of various stakeholders and that its policy lies within a range of reasonable
    alternatives available to it.

C.

the parties positions on appeal

[22]

Mr.
    Pruner submits that the application judge erred by relying on the business
    judgment rule to uphold the Boards policy. He argues that the business
    judgment rule does not arise unless and until it has been determined that the
    directors had the lawful authority to make the decision they made.

[23]

Mr.
    Pruner argues the policy is
ultra vires
the Board because it amounts to
    a variation of the rights attaching to his Class B share, thus triggering s.
    34(4) of the
Corporations Act
. That section provides that an application
    for supplementary letters patent to vary a preference, right, condition,
    restriction, limitation or prohibition attaching to a class of preference
    shares may be made to the Lieutenant Governor following a shareholder vote:

(4)

If the application
    is to delete or vary a preference, right, condition, restriction, limitation or
    prohibition attaching to a class of preference shares or to create preference shares
    ranking in priority to or on a parity with an existing class of preference
    shares, then, subject to subsection (5) and, in addition to the authorization
    required by subsection (2), the application shall not be made until the
    application has been authorized in writing,

(a) by 100 per cent of the holders of the shares of such class
    or classes of shares; or

(b) by at least 95 per cent of the holders of the shares of
    such class or classes of shares holding at least 95 per cent of the issued
    shares of such class or classes,

but, in the case of authorization under clause (b), the
    application shall not be made until twenty-one days notice of the application
    has been given by sending the notice to each of the holders of shares of such
    class or classes to the holders last address as shown on the books of the
    company and only if at the expiration of twenty-one days none of the holders of
    such class or classes has dissented in writing to the company.


[24]

The Club agrees that it would be an error of law to invoke the business
    judgment rule to assess the scope of the Boards authority to enact the policy.
    However, the Club submits that the application judge did not use the business
    judgment rule in this way. Rather, it submits that the application judge
    properly found that the Board had the lawful authority to enact the policy, and
    only then assessed the reasonableness of the policy in accordance with the
    business judgment rule.

[25]

The Club maintains that the policy does not affect Class B share
    rights, and therefore s. 34(4) of the
Corporations Act
is irrelevant and
    inapplicable. Rather, it argues, the policy is a valid exercise of the Boards
    power pursuant to the Clubs by-laws.

[26]

The appeal therefore turns on whether the policy amounts to a variation
    of Mr. Pruners Class B share rights.

D.

Analysis: the policy does not affect Class B rights

[27]

In
    my view, the Boards policy cannot fairly be described as imposing a variation,
    condition or restriction on Class B shares. As I have just explained, the
    by-laws make it clear that Class B shares are inextricably linked to membership
    in one of three permanent golfing  i.e. high dues-paying  categories. The
    wording of s. 32(a)(i) is clear: Payment of the Initiation Fee  shall entitle
    each Fully Privileged Golfing Member, each Senior Golfing 55+ Member, and each
    Associate Intermediate Member to one (1) Class B Share. No one in the Clubs
    myriad other membership categories is so entitled.

[28]

In
    his factum, at para. 57, Mr. Pruner states that the policy forces him to
    resign his membership against his will. In oral argument, his counsel
    described this as a Hobsons choice. Neither statement is accurate.

[29]

As the Club has pointed out, Mr. Pruner is entitled to keep
    his Class B share, and to continue to exercise the voting rights associated
    with it. He can do this even if he never plays another round of golf. The Board
    is not forcing him to do anything. It is not saying, for example, that a
    person has to golf a minimum number of times per year to remain a permanent
    golfing member. It is simply insisting that if Mr. Pruner wishes to keep his
    Class B voting share, he remain a dues-paying member of a category to which
    that share attaches.

[30]

Having
    concluded that the Boards policy does not affect Mr. Pruners rights as a
    shareholder, it follows that the policy was indisputably a valid exercise of
    the Boards power based on the following by-laws:

·

Section 3, which provides that the Board has the authority to do
    all  things which it may deem necessary for the proper operation, government
    and management of the Club;

·

Section 22, which provides that the Board shall be generally
    responsible to direct the affairs of the Club, and to that end, to prudently
    set the policies of the Club;

·

Section 23, which provides that the Board is responsible for
    considering and approving strategies and plans for the improvement, future
    direction and management of the Club;

·

Section 25, which provides that the Strategic Planning Committee
    shall advise and make recommendations to the Board on policy matters referred
    to it by the Board for the future betterment and improvement of the Club;

·

Section 34, which provides that the Board may prescribe from
    time to time, based on the capacity of the Clubs facilities, the existing
    demographics of the Clubs Membership and on the desired number and type of
    Members in each Category, a quota or cap in numbers in respect of any one or
    more of the Membership Categories; and

·

Section 42(c), which provides that [a]ll applications for
    transfers from one Category to another Category of membership require the
    approval of the Board, acting on the recommendation of the Membership
    Committee.

[31]

Having
    concluded that the policy was within the Boards lawful authority to make, like
    the application judge, I am satisfied that it was reasonable for the Board to
    adopt a policy that would prevent members with the least at stake in the
    affairs of the Club from making decisions affecting the Clubs future.

[32]

In
    the alternative, Mr. Pruner argues that he has a binding contract with the Club
    to accept his transfer to the Senior Social category because it cashed his
    cheque. The application judge rejected this argument, holding, at para. 33:

This is not a classic case of offer and acceptance. The
    Applicants own letter enclosing the cheque asked the Club to confirm its
    acceptance of his request. No such confirmation was ever received. From his
    past experience of transferring in an out of golfing categories [between 2006
    and 2012, when Mr. Pruners health fluctuated], he knew that acceptance of any
    such request was conditional and subject to approval by the Board.

[33]

I
    see no error in this conclusion.

E.

Jurisdiction

[34]

Section
    329 of the
Corporations Act
provides that an appeal lies to the
    Divisional Court from any order made by a court under this Act.

[35]

Following
    the appeal hearing, the court sought counsels submissions on the applicability
    of this section. In their joint written submissions, counsel argued that the
    application judges order was not made under the
Corporations Act
.
    They said:

The appellants application was brought under Rule 14 of the
Rules
    of Civil Procedure
and [the application judges] order was made pursuant
    to and in exercise of the powers given to him under Rule 14. Applying the
    reasoning in [
Kelvin Energy Ltd. v. Lee
], [1992] 3 S.C.R. 235, [the
    application judges] decision would only be appealable under s. 329 of the
Corporations
    Act
if the order was made pursuant to a power expressly conferred by the
Corporations
    Act
. While the provisions of the
Corporations Act
were relevant
    in interpreting the Letters Patent and Bylaws issue in this case, the
    legislative origin of the power from which [the application judges] judgment
    is derived are the
Rules of Civil Procedure.
[Pinpoint references
    omitted.]

[36]

I
    disagree with this analysis. There are three reasons why.

[37]

First,
    the parties present an overly narrow reading of
Kelvin
, one that is
    not consistent with subsequent jurisprudence from this court.

[38]

In
Kelvin
, the parties negotiated a settlement that had to be approved by
    a court under the
Canada Business Corporations Act
, R.S.C. 1985, c.
    C-44 (
CBCA
). The Director under the
CBCA
was concerned
    about the settlement and obtained a court order under the
Quebec
Code of Civil Procedure
,
    R.S.Q., c. C-25, to examine certain witnesses. The order for discovery was
    appealed and the Director moved to quash the appeal on the ground that the
    order was not appealable as of right.

[39]

Section
    249 of the
CBCA
provides that an appeal lies to the court of appeal of
    a province from any final order made by a court of that province under this
    Act. The question for the Supreme Court was whether the order for discovery
    was an order made by a court  under this Act. LHeureux-Dubé J. held that it
    was not. She explained, at p. 258, that the scope of s. 249 was limited to
    those judgments arising from a power specifically conferred by the
Canada
    Business Corporations Act
, to the exclusion of the variety of
    interlocutory decisions made under the
Code of Civil Procedure
.

[40]

In
Amaranth L.L.C. v. Counsel Corp
. (2004), 71 O.R. (3d) 258 (C.A.), at
    para. 10, Laskin J.A. explained that the result in
Kelvin
was driven
    by an important policy consideration: the
CBCA
s primary objective of
    giving a fast and effective remedy to shareholders vulnerable to oppression would
    be defeated if interlocutory orders such as the one in issue were appealable as
    of right.

[41]

Laskin
    J.A. went on to hold that in the case before him, an order declaring that the
    appellant lacked standing to bring an oppression claim under s. 248 of the
OBCA
was an order made under that Act and was therefore appealable to the
    Divisional Court pursuant to s. 255 of that Act. He rejected the appellants
    argument that the order was not an exercise of power under the
OBCA
but was rather a general question of contract interpretation. Laskin J.A.
    explained, at para. 12:

[The application judges]

interpretation
    of the trust indenture and his ruling on standing were fundamental to his
    disposition of the application. His determination of Amaranth's standing to sue
    was not an interlocutory order made under a different statute along the way to
    dealing with the application for oppression, as was the case in
Kelvin
.
    Indeed, it would be an anomalous result if the issue of standing were to be
    hived off and appealable only to this court, while the underlying merits of s.
    248 proceedings were appealable to the Divisional Court. The legislature could
    not have intended this result. As I view it,
Kelvin
does not assist
    Amaranth.

[42]

Similarly,
    in
Ontario Securities Commission v. McLaughlin
, 2009 ONCA 280, 248
    O.A.C. 54, OConnor A.C.J.O. held that an order dismissing a motion to amend a
    statement of defence in an oppression action was properly appealable to the
    Divisional Court as an order made under the
OBCA
.

[43]

In
    an argument that mirrors the one on this appeal, the appellant in
McLaughlin
argued that the motion to amend was brought pursuant to rule 26.01 of the
Rules
    of Civil Procedure
, R.R.O. 1990, Reg.
    194,

and the resulting order was therefore not made
    under the
OBCA
.

[44]

OConnor
    A.C.J.O. rejected this argument. He noted at the outset of his analysis that
    the
OBCA
does not contain its own procedural code. Like other civil
    actions, he explained at para. 11, claims brought pursuant to the
OBCA
are subject to the
Rules of Civil Procedure
.
He went on, at para. 16:

Unlike
Kelvin
, the order in this case was not an
    interlocutory order but a final order disposing of potential defences in an
    oppression action. In my view, the relationship between the power exercised by
    the motion judge was sufficiently "close" to a legislative source
    under the
OBCA
, namely, the power to adjudicate on oppression claims
    under s. 248. Implicit in that power is the authority to allow or deny certain
    claims and defences. When a court allows or dismisses an application under s.
    248 after the completion of the proceedings, it is making an order under the
OBCA
which is appealable to the Divisional Court under s. 255. In my view, when a
    court exercises what is, in effect, the same power by allowing or dismissing a
    claim or a defence brought under s. 248 at an early stage of the proceeding, it
    is equally making an order "under this Act". The relationship between
    the power in fact exercised - dismissing a defence to the claim - is
    sufficiently "close" to the source of the legislative power under s.
    248.

[45]

In
    the case at bar, the fundamental premise of Mr. Pruners application was that
    the
Corporations Act
 and s. 34(4) in particular  prevents the Board
    from unilaterally changing the rights associated with his Class B share. The
Corporations
    Act
is the lynchpin of his argument and is cited in his notice of
    application as one of the grounds for the application.

[46]

The
    notion that the
Corporations Act
was central to the application is
    reinforced in the application judges reasons. He explained, at para. 32, that
    his decision 
ultimately turns on an interpretation of the Boards power to
    implement the new policy in accordance with the

Corporations Act
,
    the common law, the Clubs Supplementary Letters Patent and governing By-Laws
    (emphasis added).

[47]

Like
    its successor legislation, the
OBCA
, the
Corporations Act
does
    not contain its own procedural code but rather is subject to the
Rules of
    Civil Procedure.
In
McLaughlin
, OConnor A.C.J.O. rejected the
    suggestion that the order under appeal was made under rule 26.01 rather than
    under the
OBCA
. In my view the same reasoning applies here.
    Accordingly, I reject the parties submission that the order under appeal was
    made under Rule 14 rather than under the
Corporations Act
.

[48]

The
    second reason I would hold that the order was made under the
Corporations
    Act
is that, although the parties did not advert to it, s. 332 of that Act
    expressly provides for a remedy for an aggrieved shareholder such as Mr. Pruner
    who is of the view that a corporation has failed to perform a duty:

332.
    Where a shareholder or member or creditor of a corporation is aggrieved by the
    failure of the corporation or a director, officer or employee of the
    corporation to perform any duty imposed by this Act, the shareholder, member or
    creditor, despite the imposition of any penalty and in addition to any other
    rights that he, she or it may have, may apply to the court for an order
    directing the corporation, director, officer or employee, as the case may be,
    to perform such duty, and upon such application the court may make such order
    or such other order as the court thinks fit.

[49]

Mr.
    Pruners objection to the Clubs policy could legitimately be framed as
    imposing a positive duty on the Board to accept his application for a transfer
    to a Senior Social member and to refrain from imposing a condition that he
    surrender his voting share.

[50]

Third, as I explained earlier, the
Corporations Act
is the antecedent to the
OBCA
. As
Amaranth
and
McLaughlin
illustrate, this court has taken an expansive view of what constitutes an order
    made under the
OBCA
in order to give effect to the appeal provision
    in s. 255 of that statute. The wording of s. 255 of the
OBCA
and s. 329
    of the
Corporations Act
is the same: An appeal lies to the Divisional
    Court from any order made by [the Superior Court of Justice] under this Act.
    Given the shared history of the two acts, the court should adopt the same
    generous approach to jurisdictional issues arising under the
Corporations
    Act.

[51]

I
    acknowledge that this court has heard appeals under the
Corporations Act
,
    including appeals from applications under s. 332, as of right with no mention
    of jurisdiction. See e.g.
Rexdale Singh Sabha Religious Centre v. Chattha
,
    2006 CanLII 39456 (ON CA);
Lawrence v. Toronto Humane Society
, 2006
    CanLII 20224; and
Smith v. Toronto Police Assn.
, 2008 ONCA 5, 234
    O.A.C. 1. I can do no better than to quote from Laskin J.A., who faced a
    similar problem in
Amaranth
, at paras. 13-15:

Admittedly, in a few cases, this court has heard and decided
    appeals in connection with proceedings under the
OBCA
.

The case most directly on point is
Casurina
, also an
    application under the oppression provisions of the
OBCA
. Like Ground
    J., the application judge in that case, Spence J., held that the appellant, a
    debenture-holder, had no standing to sue under the governing trust indenture.
    He therefore dismissed the application for relief under s. 248 of the
OBCA
.
    He then went on, in obiter observations, to address some of the merits of the
    s. 248 application. Feldman J.A. wrote for the panel dismissing the appeal. She
    made no comment on this court's jurisdiction to hear the appeal.

I do not view
Casurina
or the other cases cited by
    Amaranth to be helpful in resolving this motion to quash. Whether for tactical
    or other reasons, in none of these cases did counsel raise the question of this
    court's jurisdiction, and therefore in none of them did this court consider
    whether it had jurisdiction. [Citations omitted.]

[52]

I
    conclude for these reasons that the application judges order dismissing Mr.
    Pruners application was an order made under the
Corporations Act
, and
    that the appeal should have been brought to the Divisional Court.

[53]

The jurisdiction issue was not detected until after hearing.
    Because the parties had fully argued the merits of the appeal, this court
    sought a designation by the Chief Justice of the Superior Court of Justice to
    constitute the judges of the Court of Appeal in this matter as justices of the
    Divisional Court pursuant to s. 18(2) of the
Courts of Justice Act
, R.S.O. 1990, c. C.43
. As Rosenberg J.A.
    observed in
Villa Verde L.M. Masonry Ltd. v. Pier One Masonry
Inc. (2001),
    54 O.R. (3d) 76 (C.A.), at para. 12, this court is rarely reconstituted as
    Divisional Court: 
It is an option that is generally only
    resorted to where the jurisdictional issue is noticed after the appeal has been
    argued and is done to save the parties the expense and inconvenience of having
    to reargue the appeal.

[54]

Having
    received that designation, the panel is reconstituted as the Divisional Court.

F.

Disposition

[55]

For
    the reasons given, I would dismiss the appeal, with costs to the Club fixed at
    $24,000, inclusive of disbursements and applicable taxes.

Released: (GE) September 14, 2015

G. Pardu J.A.

I agree Janet Simmons
    J.A.

I agree Gloria Epstein
    J.A.





[1]
Terrance S. Carter and Theresa L.M. Man, Share Capital Social Clubs as NPOs:
    Issues to Consider (Paper delivered at the Ontario Bar Association Charitable
    and Not-For-Profit conference, 27 October 2004), online: http://www.carters.ca/pub/article/charity/2004/tlmtsc1027.pdf,
    at p. 2.



[2]

Ibid
, at p. 3. Upon proclamation of the
Not-for-Profit Corporations
    Act, 2010
, S.O. 2010, c. 15, share capital social clubs will continue to be
    governed by the
Corporations Act
for a five-year transition period.
    After that time, each club must choose to re-organize as either: (a) a
    non-share capital corporation under the
Not-for-Profit Corporations Act
;
    (b) a co-operative corporation under the
Co-operative Corporations Act
,
    R.S.O. 1990, c. C.35; or (c) a share capital corporation under the
OBCA.



[3]
Counsel have been unable to locate the original letters patent.


